

EXHIBIT 10.5


HIBBETT SPORTS, INC.
Amended and Restated
2006 EXECUTIVE OFFICER CASH BONUS PLAN
First Amendment November 18, 2008


Hibbett Sports, Inc., a Delaware corporation (the "Company") adopts this 2006
Executive Officer Cash Bonus Plan (the "Plan") for the purpose of enhancing the
Company's ability to attract and retain highly qualified executives and to
provide additional financial incentives to such executives to promote the
success of the Company and its subsidiaries.
 
Remuneration payable under the Plan is intended to constitute "qualified
performance-based compensation" for purposes of Section 162(m) of the Internal
Revenue Code of 1986, as amended, and Section 1.162-27 of the Treasury
Regulations promulgated thereunder, and the Plan shall be construed consistently
with such intention. This Plan is in addition to other compensatory arrangements
or plans established for highly qualified executives by the Compensation
Committee.
 
Section 1.   Definitions.   As used herein, the following terms shall have the
respective meanings indicated:
 
a.  "Board" shall mean the Board of Directors of the Company.
 
b.  "Code" shall mean the Internal Revenue Code of 1986, as amended. A reference
to any provision of the Code shall include reference to any successor provision
of the Code.
 
c.  "Committee" shall mean a committee appointed by the Board to administer the
Plan; provided, however, that in any event the Committee shall be comprised of
not less than two directors of the Company, each of whom shall qualify in all
respects as an "outside director" for purposes of Section 162(m) of the Code and
Section 1.162-27(e)(3) of the Regulations. The Compensation Committee of the
Board shall initially serve as the Committee for purposes of the Plan.
 
d.  "Company" shall mean Hibbett Sports, Inc., a Delaware corporation.
 
e.  "Eligible Executive" shall mean the Company's Chief Executive Officer and
each other executive officer of the Company or subsidiary that the Committee
determines, in its discretion, is or may be a “covered employee” of the Company
within the meaning of Section 162(m) of the Code and section 1.162-27(c)(2) of
the Regulations.
 
f.  "Incentive Bonus" shall mean, for each Eligible Executive, an annual bonus
opportunity amount determined by the Committee pursuant to Section 3 below.
 
g.  "Regulations" shall mean the Treasury Regulations promulgated under the
Code, as amended from time to time.
 
Section 2.  Administration of the Plan  The Plan shall be administered by the
Committee, which shall have full power and authority to construe, interpret and
administer the Plan and shall have the exclusive right to establish, adjust, pay
or decline to pay the Incentive Bonus for each Eligible Executive. Such power
and authority shall include the right to exercise discretion to reduce by any
amount the Incentive Bonus payable to any Eligible Executive; provided, however,
that the exercise of such discretion with respect to any Eligible Executive
shall not have the effect of increasing the Incentive Bonus that is payable to
any other Eligible Executive.
 

 
 

--------------------------------------------------------------------------------

 

 
Section 3. Eligibility. Eligibility under this Plan is limited to Eligible
Executives designated by the Committee in its sole and absolute discretion.
 
Section 4. Awards.
 
a.  Not later than the 90th day of each fiscal year of the Company, the
Committee, in its sole and absolute discretion, shall designate one or more
Eligible Executives as participants in the Plan for such fiscal year and shall
specify the terms and conditions for the determination and payment of an
Incentive Bonus to each such Eligible Executive for such fiscal year. After the
end of such 90-day period, the Committee may designate additional Eligible
Executives so long as, within 30 days following each such additional
designation, the Committee specifies the terms and conditions for the
determination and payment of an Incentive Bonus to such additional Eligible
Executive.
 
b.  The Committee shall condition the payment of an Incentive Bonus on the
achievement of one or more performance measures, to the extent required by Code
Section 162(m). The performance measures that may be used by the Committee for
such Incentive Bonus shall be based on the attainment of any performance goals,
as selected by the Committee, that are related to (i) sales increases (including
comparable store sales), (ii) profits and earnings (including operating income
and EBITDA), (iii) cash flow, (iv) shareholder value or (v) financial condition
or liquidity. Such goals may be stated in absolute terms, relative to comparison
companies or indices, as increases over past time periods, as ratios (such as
earnings per share), or as returns on any of the foregoing measures over a
period of time. The Committee shall retain the discretion to reduce the amount
of any Incentive Bonus that would otherwise be payable to an Eligible Executive
(including a reduction in such amount to zero).
 
c.  The Incentive Bonus payable to an Eligible Executive with respect to any
fiscal year shall not exceed $1,000,000 for such fiscal year; provided, however,
that the maximum Incentive Bonus payable to any individual who becomes an
Eligible Executive after the end of the 90-day period referred to in subsection
(a) of this Section shall reduced on a pro rata basis for the number of days
during the fiscal year that the individual was not designated as an Eligible
Executive.
 
Section 5.  Committee Certification.  As soon as reasonably practicable after
the end of each fiscal year of the Company, the Committee shall determine
whether the stated performance goal has been achieved and the amount of the
Incentive Bonus to be paid to each Eligible Executive for such fiscal year and
shall certify such determinations in writing.
 
Section 6.  Payment of Incentive Bonuses.  Subject to any election made by an
Eligible Executive with respect to the deferral of all or a portion of his or
her Incentive Bonus that complies with Section 409A of the Code, Incentive
Bonuses shall be paid in cash at such times and on such terms as are determined
by the Committee in its sole and absolute discretion; provided that any cash
payment shall occur no later than the 15th day of the third month following
the  end of the calendar year during which the Committee certifies the
achievement of the performance goals.  Any Incentive Bonus payable to an
Eligible Executive upon his or her termination of employment shall be paid no
earlier than the first business day after the six month anniversary of
termination if such Eligible Executive is a “specified employee” as provided in
Section 409A(a)(2)(i) of the Code.  Whether the Eligible Executive is a
specified employee and whether an amount payable to the Eligible Executive
hereunder is subject to Section 409A of the Code shall be determined by the
Company.
 

 
 

--------------------------------------------------------------------------------

 
 
Section 7.  No Right to Bonus or Continued Employment.  Neither the
establishment of the Plan, the provision for or payment of any amounts hereunder
nor any action of the Company, the Board or the Committee with respect to the
Plan shall be held or construed to confer upon any person (a) any legal right to
receive, or any interest in, an Incentive Bonus or any other benefit under the
Plan or (b) any legal right to continue to serve as an officer or employee of
the Company or any subsidiary or affiliate of the Company. The Company expressly
reserves any and all rights to discharge any Eligible Executive without
incurring liability to any person under the Plan or otherwise. Notwithstanding
any other provision hereof and notwithstanding the fact that the stated
performance goal has been achieved or the individual Incentive Bonus amounts
have been determined, the Company shall have no obligation to pay any Incentive
Bonus hereunder unless the Committee otherwise expressly provides by written
contract or other written commitment.
 
Section 8.  Withholding.  The Company shall have the right to withhold, or
require an Eligible Executive to remit to the Company, an amount sufficient to
satisfy any applicable federal, state, local or foreign withholding tax
requirements imposed with respect to the payment of any Incentive Bonus.
 
Section 9.  Nontransferability.  Except as expressly provided by the Committee,
the rights and benefits under the Plan are personal to an Eligible Executive and
shall not be subject to any voluntary or involuntary alienation, assignment,
pledge, transfer or other disposition.
 
Section 10.  Unfunded Plan.  The Company shall have no obligation to reserve or
otherwise fund in advance any amounts that are or may in the future become
payable under the Plan. Any funds that the Company, acting in its sole and
absolute discretion, determines to reserve for future payments under the Plan
may be commingled with other funds of the Company and need not in any way be
segregated from other assets or funds held by the company. An Eligible
Executive's rights to payment under the Plan shall be limited to those of a
general creditor of the Company.
 
Section 11.  Adoption, Amendment, Suspension and Termination of the Plan.
 
a.  Subject to the approval of the Plan by the holders of the Company’s common
stock represented and voting on the proposal at the 2006 Annual Meeting of
Company Stockholders, the Plan shall be effective for the fiscal year of the
Company commencing January 29, 2006 and shall continue in effect until the end
of the fiscal year of the Company commencing in 2016, unless earlier terminated
as provided below. Upon such approval of the Plan by the Company's stockholders,
all Incentive Bonuses awarded under the Plan on or after January 29, 2006 shall
be fully effective as if the stockholders had approved the Plan on or before
January 29, 2006.
 
b.  Subject to the limitations set forth in this subsection, the Board may at
any time suspend or terminate the Plan and may amend it from time to time in
such respects as the Board may deem advisable; provided, however, that the Board
shall not amend the Plan in any of the following respects without the approval
of stockholders then sufficient to approve the Plan in the first instance:
 
(1)  To increase the maximum amount of Incentive Bonus that may be paid under
the Plan or otherwise materially increase the benefits accruing to any eligible
Executive under the Plan;
 
(2)  To materially modify the requirements as to eligibility for participation
in the Plan;
 
(3)  To change the material terms of the stated performance measures.
 

 
 

--------------------------------------------------------------------------------

 
 
c.  No Incentive Bonus may be awarded during any suspension or after termination
of the Plan, and no amendment, suspension or termination of the Plan shall,
without the consent of the person affected thereby, alter or impair any rights
or obligations under any Incentive Bonus previously awarded under the Plan.
 
Section 12.  Application of Code Section 409A.  Notwithstanding anything in this
Plan to the contrary, neither the Board nor the Committee nor any Eligible
Executive shall take any action (or omit to take an action) that would, in the
opinion of the Board, cause this Plan to become a “nonqualified deferred
compensation plan” as defined in Section 409A of the Code.
 
Section 13.  Governing Law.  The validity, interpretation and effect of the
Plan, and the rights of all persons hereunder, shall be governed by and
determined in accordance with the laws of the State of Delaware, other than the
choice of law rules thereof.
 
















































































END OF EXHIBIT 10.5
